Citation Nr: 1759426	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  

2. Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from September1969 to October 1969. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In July 2016, the Board received correspondence from the Veteran's attorney requesting that his case be advanced on the Board's docket based on financial hardship. The Veteran submitted a copy of VA form 5655 (Financial Status Report) to support a Motion for Advancement on the Board's Docket (AOD). This evidence shows that currently, the Veteran is able to meet his monthly obligations, including rent, food, utilities, and other debts.  This is insufficient to show the "severe financial hardship" contemplated by the regulation for advancement on the docket. 38 C.F.R. § 20.900(c) (2017). Therefore, the Motion is denied. The Veteran is free to submit additional evidence to support this motion while the appeal is on remand.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatment records. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Service connection for a right knee disorder was denied in an April 1980 Board decision. 

2. Evidence received since the April 1980 Board decision includes evidence that supports a link between the Veteran's current disabilities and active service, thus relating to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The April 1980 Board decision that denied service connection for a right knee disorder is final. 38 U.S.C. §7105 (2012); 38 C.F.R. § 20.302(b) (2017).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). In light of the Board's favorable decision to reopen the issue on appeal, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2017). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. § 1111 (2012).  The condition must be noted on the induction examination.  38 C.F.R. § 3.304(b). This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2017); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  However, if the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

A February 1979 rating decision denied entitlement to service connection for a right knee disorder on the grounds that the Veteran was discharged due to an erroneous enlistment because of a disqualifying knee disability that was not shown to be aggravated by military service. The Veteran appealed that decision to the Board. In the April 1980 Board decision, the Board denied service connection for a right knee disorder finding that evidence of record did not indicate that the Veteran's right knee disorder was aggravated by service. The April 1980 decision is final based on the evidence then of record. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the April 1980 Board decision included 1) a report of accidental injury stating that the Veteran's knee had become injured on several occasions during training; 2) service treatment records (STRs); 3) a December 1979 Notice of Disagreement where the Veteran agrees he did injure his knee prior to service, but the pre-existing injury was aggravated from strenuous training; 4) the January 1980 Substantive Appeal where the Veteran stated that he presented a letter from a surgeon that the knee injury was completely healed and was cleared by the examining physician; and 5) a September 1977 private treatment record from Dr. GFP with impressions of unstable right knee and relaxed anterior cruciate and medial collateral ligament and degenerative arthrosis of the right knee joint.  

Evidence submitted after the April 1980 Board decision includes 1) the Veteran's claim; 2) SSA records; 3) VA and private medical treatment records; 4) a February 2011 statement from the Veteran's friend; 5) a January 2012 letter from the  Veteran's attorney that the Veteran was presumed fit upon enlistment and the subsequent knee condition was not a normal progression; 6) a June 2012 statement from Dr. DDT that the Veteran was noted to have gross instability of his knee and a prior history of meniscectomies and a torn anterior cruciate ligament (ACL), but that the tear was not a result of the meniscectomies ; and 7) the September 2017 Board hearing transcript. 

The Board finds that new and material evidence has been presented. The evidence, including the June 2012 statement from Dr. DDT, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence that the Veteran's pre-existing knee disorder was aggravated by service. See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

New and material has been presented, and the claim for entitlement to service connection for a right knee disorder is reopened.


REMAND

Remand is required to afford the Veteran a VA examination. A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" related to service is a low threshold.  McLendon, 20 Vet. App. at 83. 

VA treatment records demonstrate degenerative changes of the right knee. Thus, there is a current disability.  An August 1969 service entrance examination noted a normal clinical evaluation of the lower extremities.  In the August 1969 Report of Medical History for enlistment, the Veteran indicated that he had undergone a knee operation in 1969. The physician's note on the report indicated that the Veteran had no problem since the cartilage had been removed. In an October 1969 STR, it was noted that both menisci were removed prior to service.  The provision diagnosis was post-surgical torn right anterior cruciate, existed prior to service.  The Veteran reported right knee pain and was evaluated by the Medical Board. The Medical Board cited that the Veteran had injured his right knee in a football accident in September of 1968 and had undergone a meniscectomy of the lateral and medial meniscus and also a surgical procedure on the ACL. The Medical Board impressed a torn ACL and found the Veteran had a non-acceptable defect.  Thus, the Veteran is presumed sound on entrance, but there is right knee in-service pain.

In June 2012, Dr. DDT submitted a letter regarding the Veteran's knee condition. Dr. DDT stated that he had seen the Veteran in December 1986 and the Veteran was noted to have gross instability of his knee with a prior history of meniscectomies and a torn ACL. Dr. DDT stated that the Veteran's ACL tear was not a result of the meniscectomies.  This suggests a relationship to service.

At the September 2016 Board hearing, the Veteran's testified that although he had a meniscectomy prior to service, the torn cruciate ligament occurred when he fell and landed directly on his right knee during boot camp. The Veteran testified that during his meniscectomy, ligaments were "tightened up," but the first time a torn interior cruciate ligament was mentioned was after his fall. As such, remand is required to afford the Veteran a VA examination and obtain an opinion to determine the etiology of the Veteran's right knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of right knee disorder.  If an examination cannot be conducted, an opinion alone may be obtained.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Regarding the Veteran's right knee meniscectomies and right ACL tear, provide an opinion regarding whether each disorder clearly and unmistakably (undebatably) pre-existed the Veteran's service

b) For each disorder that clearly and unmistakably (undebatably) pre-existed the Veteran's service, provide an opinion whether the preexisting disorder clearly and unmistakably (undebatably) was not aggravated during active service.   

c) For all disorders that do not meet either (a) or (b) and for the right knee degenerative joint disease and chronic anterior lateral rotary instability, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active service.

The examiner must address the following: 1) the STRs including the August 1969 report of medical history where the Veteran indicated he had undergone knee surgery, the October 1969 health record where the Veteran was found to be physically fit to undergo military training, and the October 1969 Medical Board finding that the Veteran had a meniscectomy of the lateral and medial meniscus and also a surgical procedure on the ACL and the impression that the Veteran had a torn ACL; 2) the SSA record indicated that the Veteran twisted his right knee while walking on the job with contractor in 1986; 3) the June 2012 statement from Dr. DDT that the Veteran's ACL tear was not a result of the meniscectomies; 4) the Veteran's lay statements that although he did injure his knee prior to service, the injury was aggravated by the extreme strenuous training; and 5) the Veteran's September 2016 hearing testimony that although he had a meniscectomy prior to service, the torn cruciate ligament occurred when he fell and landed directly on his right knee during boot camp and that during his meniscectomy, ligaments were "tightened up," but the first time a torn interior cruciate ligament was mentioned was after his fall.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


